                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ALISHA R. SILBAUGH,                                CASE NO. C18-1182-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    R. ALEXANDER ACOSTA, Secretary of Labor,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion for a stay of
18   deadlines in this case (Dkt. No. 24). Finding good cause, the motion is GRANTED. All deadlines
19   in this case are hereby STAYED. The status conference scheduled for January 22, 2019 is
20   VACATED. The parties are ORDERED to file a joint status report, including a proposed date for
21   a status conference, within 14 days of the day on which appropriations are restored to Defendant.
22          DATED this 15th day of January 2019.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C18-1182-JCC
     PAGE - 1
